Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-16 are currently pending and are addressed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
each of the first and second processing modules configured to control retraction and extension of the landing gear assembly independently thus providing redundancy; in claim 1
each of the processing modules is configured such that the first sequence of steps for retracting the landing gear assembly does not include a step of switching control before the landing gear assembly has been retracted; in claim 2
each of the processing modules is configured such that the step of switching control is performed as part of the second sequence of steps for extending the landing gear assembly and is performed before the landing gear assembly starts moving from its retracted position to its extended position; in claim 3
each of the processing modules is configured to perform, during the second sequence of steps but before the landing gear assembly starts moving from its retracted position to its extended position, a step of issuing a control signal that causes one or more landing gear bay doors to open; in claim 4, and
each of the processing modules is configured such that the step of switching control is performed before the step of issuing the control signal that causes the landing gear bay door(s) to open; in claim 4
each of the processing modules is configured to perform, during the second sequence of steps but before step of issuing the control signal that causes the landing gear bay door(s) to open, a step of issuing a control signal that causes unlocking of the landing gear bay door(s); in claim 5, and

each of the processing modules is configured such that the step of switching control is performed immediately after receipt of a control signal or other input that initiates the second sequence of steps for extending the landing gear assembly; in claim 6
each of the processing modules is configured to perform, during the first sequence of steps but after the landing gear assembly has been retracted, a step of issuing a control signal that causes one or more landing gear bay doors to close, in claim 7 and
each of the processing modules is configured such that the step of switching control is performed as part of the first sequence of steps for retracting the landing gear assembly, but after the step of issuing the control signal that causes landing gear bay door(s) to close; in claim 7
each of the processing modules is configured to perform, during the first sequence of steps but after the step of issuing the control signal that causes the landing gear bay door(s) to close, a step of causing and/or detecting locking of the landing gear bay door(s); in claim 8, and
each of the processing modules is configured such that the step of switching control is performed after the step of causing and/or detecting locking of the landing gear bay door(s); in claim 8
each of the processing modules is configured such that the step of switching control is performed as part of the second sequence of steps for extending the landing gear assembly, but only after the landing gear assembly has been extended; in claim 9

each of the processing modules is configured such that the step of switching control is performed after the step of issuing the control signal that causes landing gear bay door(s) to close; in claim 10
each of the processing modules is configured to perform, during the second sequence of steps but after the step of issuing the control signal that causes the landing gear bay door(s) to close, a step of causing and/or detecting locking of the landing gear bay door(s); in claim 11, and
each of the processing modules is configured such that the step of switching control is performed after the step of causing and/or detecting locking of the landing gear bay door(s); in claim 11
each of the first and second processing modules configured to control retraction and extension of the landing gear assembly independently thus providing redundancy; in claim 14
each of the processing modules configured to perform a first sequence of steps for retracting the landing gear assembly and a second sequence of steps for extending the landing gear assembly; in claim 14 and
using a control system for retracting and extending a landing gear assembly in an aircraft; in claim 15
each of the first and second processing modules configured to control retraction and extension of the landing gear assembly independently thus providing redundancy; in claim 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Support can be found for the processing modules in ¶0033 of the specification, where it is stated that “the subject matter described herein can be implemented in software executed by a processor or processing unit. In one exemplary implementation, the subject matter described herein can be implemented using a computer readable medium having stored thereon computer executable instructions that when executed by a processor of a computer control the computer to perform steps. Exemplary computer readable mediums suitable for implementing the subject matter described herein include non-transitory devices, such as disk memory devices, chip memory devices, programmable logic devices, and application specific integrated circuits.”
Support can be found for the control system in ¶0031 of the specification, where it is stated that “the control system comprises a first processing module and a second processing module”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Re. claim 15 – Applicant is claiming a computer program, which is directed to non-statutory subject matter. The claim recites limitation “A processing module programmed with a computer program to perform steps”, the applicant does not cite a non-transitory term, it could be interpreted as carrier wave. It is suggested that the applicant to amend the claim 16 to include non-transitory term.
Re. claim 16 – Applicant is claiming a computer program, which is directed to non-statutory subject matter. The claim recites limitation “A computer program product configured to cause, when the computer program is executed, a processing module to perform steps of the processing module of claim 15”, the applicant does not cite a non-transitory term, it could be interpreted as carrier wave. It is suggested that the applicant to amend the claim 16 to include non-transitory term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trotter et al. (U.S. Patent No. 8,175,765; hereinafter Trotter) in view of Iordanidis et al. (U.S. Patent No. 9,611,035; hereinafter Iordanidis).
Re. claim 1, Trotter teaches a control system for retracting and extending a landing gear assembly in an aircraft (Trotter; Fig. 1 Element 10, i.e., Landing Gear Control System 10), comprising:
a first processing module (Trotter; Fig. 1 Element 30a, i.e., General Processing Unit 30A) and a second processing module (Trotter; Fig. 1 Element 30B, i.e., General Processing Unit 30B),
each of the first and second processing modules configured to control retraction and extension of the landing gear assembly independently thus providing redundancy 
(Trotter; col. 4 lines 21-23, i.e., The general processing module units 30A, 30B may each contain a respective partition of the landing gear control system software 14A, 14B; col. 5 lines 16-19, i.e., if one of the two landing gear control software partitions 14A, 14B has a failure or is disabled for any reason, then the other software partition can continue commanding extending and retracting the landing gear);
at least one of the first sequence of steps and the second sequence of steps comprising (Trotter; col. 6 lines 1-46, i.e., steps for retracting and extending the landing gear)…
	…(a) as part of the first sequence of steps for retracting the landing gear assembly, but only after the landing gear assembly has been retracted (Trotter; col. 6 lines 1-6, i.e., when the nose landing gear doors are nearly fully open, the nose landing gear is commanded to unlock and retract. The main landing gear are also commanded 
(b) as part of the second sequence of steps for extending the landing gear assembly (Trotter; col. 6 lines 25-46, i.e., The nose landing gear and main landing gear may extend under the influence of airloads and gear weight).
	Yet, Trotter does not explicitly teach:
…a step of switching control from one of the first processing module and the second processing module to the other of the first processing module and the second processing module, and wherein the step of switching control is performed…
	However, in the same field of endeavor, Iordanidis teaches:
at least one of the first sequence of steps and the second sequence of steps comprising a step of switching control from one of the first processing module and the second processing module to the other of the first processing module and the second processing module, and wherein the step of switching control is performed (Iordanidis; Fig. 7 SPDT (Single Pole Double Throw) Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)…
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via control signal from general processing unit 30A or 30B of Trotter.
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter 
Re. claim 2, the combination of Trotter and Iordanidis teaches the control system according to claim 1.  Trotter further teaches:
each of the processing modules is configured such that the first sequence of steps for retracting the landing gear assembly does not include a step of switching control before the landing gear assembly has been retracted (Trotter; col. 6 lines 1-24, i.e., when the nose landing gear doors are nearly fully open, the nose landing gear is commanded to unlock and retract. The main landing gear are also commanded to unlock and retract if both main landing gear wheel well doors are nearly fully open and both main landing gear trucks are in the stowed position).
Re. claim 3, the combination of the combination of Trotter and Iordanidis teaches the control system according to claim 1.  Trotter further teaches:
each of the processing modules is configured … for extending the landing gear assembly and is performed before the landing gear assembly starts moving from its retracted position to its extended position (Trotter; col. 6 lines 25-46, i.e., once the nose landing gear forward wheel well doors are nearly fully open, the nose landing gear may be commanded to unlock from up. The main landing gear may be commanded to unlock from up when both main landing gear wheel well doors are nearly fully open... The nose landing gear and main landing gear may extend under the influence of airloads and gear weight).
	Yet, Trotter does not explicitly teach:
…such that the step of switching control is performed as part of the second sequence of steps for extending the landing gear assembly…

…such that the step of switching control is performed as part of the second sequence of steps for extending the landing gear assembly (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)…
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via the door opening control signal from general processing unit 30A or 30B of Trotter, which occurs before either the nose or main landing gear unlocks and begins extending.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the actuator controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 4, the combination of Trotter and Iordanidis teaches the control system according to claim 3.  Trotter further teaches:
each of the processing modules is configured to perform, during the second sequence of steps but before the landing gear assembly starts moving from its retracted position to its extended position, a step of issuing a control signal that causes one or more landing gear bay doors to open (Trotter; col. 6 lines 27-33, i.e., When the landing gear control lever is placed in the DOWN position, the nose landing gear forward wheel well doors and main landing gear wheel well doors may be commanded to unlock and open);

each of the processing modules is configured such that the step of switching control is performed before the step of issuing the control signal that causes the landing gear bay door(s) to open.
However, in the same field of endeavor, Iordanidis teaches:
each of the processing modules is configured such that the step of switching control is performed before the step of issuing the control signal that causes the landing gear bay door(s) to open (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146).
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur before the landing gear doors begin to open.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 5, the combination of Trotter and Iordanidis teaches the control system according to claim 4.  Trotter further teaches:
each of the processing modules is configured to perform, during the second sequence of steps but before step of issuing the control signal that causes the landing 
	Yet, Trotter does not explicitly teach:
each of the processing modules is configured such that the step of switching control is performed before the step of issuing the control signal that causes unlocking of the landing gear bay door(s).
	However, in the same field of endeavor, Iordanidis teaches:
each of the processing modules is configured such that the step of switching control is performed before the step of issuing the control signal that causes unlocking of the landing gear bay door(s) (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146).
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur before the landing gear doors unlock.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
claim 6, the combination of Trotter and Iordanidis teaches the control system according to claim 3.  Trotter further teaches:
…that initiates the second sequence of steps for extending the landing gear assembly (Trotter; col. 6 lines 25-46).
Yet, Trotter does not explicitly teach:
each of the processing modules is configured such that the step of switching control is performed immediately after receipt of a control signal or other input…
	However, in the same field of endeavor, Iordanidis teaches:
each of the processing modules is configured such that the step of switching control is performed immediately after receipt of a control signal or other input (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)…
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur immediately after initiating the steps for extending the landing gear.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
claim 7, the combination of Trotter and Iordanidis teaches the control system according to claim 1.  Trotter further teaches:
The control system according to claim 1, wherein each of the processing modules is configured to perform, during the first sequence of steps but after the landing gear assembly has been retracted, a step of issuing a control signal that causes one or more landing gear bay doors to close (Trotter; col. 6 lines 12-14, i.e., Once the nose landing gear is up and locked, the nose landing gear forward wheel well doors may be commanded to close and lock. The main landing gear wheel well doors may be commanded to close and lock when both main landing gear are up and locked),
	Yet, Trotter does not explicitly teach:
each of the processing modules is configured such that the step of switching control is performed as part of the first sequence of steps for retracting the landing gear assembly, but after the step of issuing the control signal that causes landing gear bay door(s) to close.
	However, in the same field of endeavor, Iordanidis teaches:
each of the processing modules is configured such that the step of switching control is performed as part of the first sequence of steps for retracting the landing gear assembly, but after the step of issuing the control signal that causes landing gear bay door(s) to close (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146).
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to 
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 8, the combination of Trotter and Iordanidis teaches the control system according to claim 7.  Trotter further teaches:
each of the processing modules is configured to perform, during the first sequence of steps but after the step of issuing the control signal that causes the landing gear bay door(s) to close, a step of causing and/or detecting locking of the landing gear bay door(s) (Trotter; col. 6 lines 12-14, i.e., Once the nose landing gear is up and locked, the nose landing gear forward wheel well doors may be commanded to close and lock. The main landing gear wheel well doors may be commanded to close and lock when both main landing gear are up and locked),
	Yet, Trotter does not explicitly teach:
each of the processing modules is configured such that the step of switching control is performed after the step of causing and/or detecting locking of the landing gear bay door(s).
	However, in the same field of endeavor, Iordanidis teaches:
wherein each of the processing modules is configured such that the step of switching control is performed after the step of causing and/or detecting locking of the landing gear bay door(s) (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the 
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur immediately after initiating the steps for locking the landing gear doors upon gear retraction.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 9, the combination of Trotter and Iordanidis teaches the control system according to claim 1.  Trotter further teaches:
wherein each of the processing modules is configured such that … part of the second sequence of steps for extending the landing gear assembly, but only after the landing gear assembly has been extended (Trotter; col. 6 lines 1-24).
	Yet, Trotter does not explicitly teach:
…the step of switching control is performed…
	However, in the same field of endeavor, Iordanidis teaches:
…the step of switching control is performed (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)…

Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 10, the combination of Trotter and Iordanidis teaches the control system according to claim 9.  Trotter further teaches:
wherein each of the processing modules is configured to perform, during the second sequence of steps but after the landing gear assembly has been extended, a step of issuing a control signal that causes one or more landing gear bay doors to close (Trotter; col. 6 lines 39-44, i.e., Once the nose landing gear is nearly down, the nose landing gear forward wheel well doors may be commanded to close. The main landing gear wheel well doors may be commanded to close and the trucks are commanded to tilt, when both main landing gear are nearly down), and…
…after the step of issuing the control signal that causes landing gear bay door(s) to close.
	Yet, Trotter does not explicitly teach:
…each of the processing modules is configured such that the step of switching control is performed…
	However, in the same field of endeavor, Iordanidis teaches:

Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur immediately after initiating the steps for closing the doors after extending the landing gear.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 13, Trotter further teaches:
…control of landing gear extension/retraction between a first avionics control system and a second avionics control system (Trotter; Fig. 1, col. 3 lines 26-28, i.e., landing gear control system 10 may be implemented having multiple sub-systems, such as sub-system A and sub-system B),…
…extension of the landing gear, after retraction of the landing gear is completed, or both during extension and after landing gear retraction is completed (Trotter; col. 6 lines 1-46, i.e., control signals are sent for each step of landing gear extension and retraction).
	Yet, Trotter does not explicitly teach:

			…wherein the switching occurs…
	However, in the same field of endeavor, Iordanidis teaches:
A method comprising switching control… (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)
…wherein the switching occurs (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149)…
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur at any point in the extension or retraction process.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 14, the combination of Trotter and Iordanidis teaches the method according to claim 13.  Trotter further teaches:
using a control system for retracting and extending a landing gear assembly in an aircraft (Trotter; Fig. 1 Element 10, i.e., Landing Gear Control System 10), the control system comprising:

each of the first and second processing modules configured to control retraction and extension of the landing gear assembly independently thus providing redundancy (Trotter; col. 4 lines 21-23, i.e., The general processing module units 30A, 30B may each contain a respective partition of the landing gear control system software 14A, 14B; col. 5 lines 16-19, i.e., if one of the two landing gear control software partitions 14A, 14B has a failure or is disabled for any reason, then the other software partition can continue commanding extending and retracting the landing gear);
each of the processing modules configured to perform a first sequence of steps for retracting the landing gear assembly (Trotter; col. 6 lines 1-24, i.e., steps for retracting the landing gear) and a second sequence of steps for extending the landing gear assembly (Trotter; col. 6 lines 25-46, i.e., steps for extending the landing gear); and
at least one of the first sequence of steps and the second sequence of steps comprising (Trotter; col. 6 lines 1-46, i.e., steps for retracting and extending the landing gear)…
…(a) as part of the first sequence of steps for retracting the landing gear assembly, but only after the landing gear assembly has been retracted (Trotter; col. 6 lines 1-24, i.e., steps for retracting the landing gear), or
(b) as part of the second sequence of steps for extending the landing gear assembly (Trotter; col. 6 lines 1-46, i.e., steps for retracting and extending the landing gear)

	Yet, Trotter does not explicitly teach:
...a step of switching control from one of the first processing module and the second processing module to the other of the first processing module and the second processing module, and wherein the step of switching control is performed…
	However, in the same field of endeavor, Iordanidis teaches:
...a step of switching control from one of the first processing module and the second processing module to the other of the first processing module and the second processing module, and wherein the step of switching control is performed (Iordanidis; Fig. 7 SPDT (Single Pole Double Throw) Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)…
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from general processing unit 30A or 30B of Trotter, which can occur at any point in the extension or retraction process.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter 
Re. claim 15, Trotter teaches a processing module (Trotter; Fig. 1 Element 30a/30b, i.e., General; Processing Module 30A/30B) programmed with a computer program (Trotter; Fig. 1 Element 14a/14b, i.e., Control Software 14a/14b) to perform steps comprising:
using a control system for retracting and extending a landing gear assembly in an aircraft (Trotter; Fig. 1 Element 10, i.e., Landing Gear Control System 10), the control system comprising:
(Trotter; Fig. 1 Element 30a, i.e., General Processing Unit 30A) and a second processing module (Trotter; Fig. 1 Element 30B, i.e., General Processing Unit 30B),
each of the first and second processing modules configured to control retraction and extension of the landing gear assembly independently thus providing redundancy (Trotter; col. 4 lines 21-23, i.e., The general processing module units 30A, 30B may each contain a respective partition of the landing gear control system software 14A, 14B; col. 5 lines 16-19, i.e., if one of the two landing gear control software partitions 14A, 14B has a failure or is disabled for any reason, then the other software partition can continue commanding extending and retracting the landing gear);
each of the processing modules configured to perform a first sequence of steps for retracting the landing gear assembly (Trotter; col. 6 lines 1-24, i.e., steps for retracting the landing gear) and a second sequence of steps for extending the landing gear assembly (Trotter; col. 6 lines 25-46, i.e., steps for extending the landing gear); and
at least one of the first sequence of steps and the second sequence of steps comprising (Trotter; col. 6 lines 1-46, i.e., steps for retracting and extending the landing gear)…

(b) as part of the second sequence of steps for extending the landing gear assembly (Trotter; col. 6 lines 1-46, i.e., steps for retracting and extending the landing gear); and
wherein the first processing module forms a part of the first avionics control system and the second processing module forms a part of the second avionics control system (Trotter; Fig. 1 Element 30a/30b, i.e., processing module 30a is part of sub-system A, and processing module 30b is part of sub-system B).
	Yet, Trotter does not explicitly teach:
…a step of switching control from one of the first processing module and the second processing module to the other of the first processing module and the second processing module, and wherein the step of switching control is performed…
	However, in the same field of endeavor, Iordanidis teaches:
…a step of switching control from one of the first processing module and the second processing module to the other of the first processing module and the second processing module, and wherein the step of switching control is performed (Iordanidis; Fig. 7 SPDT (Single Pole Double Throw) Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)…
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to 
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 16, the combination of Trotter and Iordanidis teach the processing module of claim 15.  Trotter further teaches:
	A computer program product configured to cause, when the computer program is executed, a processing module to perform steps of the processing module of claim 15 (Trotter; col. 4 lines 21-23, i.e., The general processing module units 30A, 30B may each contain a respective partition of the landing gear control system software 14A, 14B).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trotter in view of Iordanidis and further in view of Reynes (U.S. Patent No. 8,191,827; hereinafter Reynes).
Re. claim 11, the combination of Trotter and Iordanidis teaches the control system according to claim 10.  Trotter further teaches:
each of the processing modules is configured to perform, during the second sequence of steps but after, the step of issuing the control signal that causes the landing gear bay door(s) to close (Trotter; col. 6 lines 39-44)….
	Yet, Trotter does not explicitly teach:
a step of causing and/or detecting locking of the landing gear bay door(s), and

	However, in the same field of endeavor, Reynes teaches:
a step of causing and/or detecting locking of the landing gear bay door(s) (Reynes; Fig. 3 element 17, col. 2 lines 29-31, i.e., When the valve is open, a fluid flows throughout the control channel, unlocking the door catch and feeding the door actuator, thus causing the door to open; col. 2 lines 45-52, i.e., Once the main door is closed, the supply to the door actuator is cut off to prevent any untimely opening of said door.  Examiner interprets a locking of the door catch to occur when the hydraulics are cut off to the door),
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control system of Trotter and Iordanidis by the landing gear door locking technique of Reynes in order to prevent any untimely opening of said door (Reynes; col. 2 line 50).
	Additionally, in the same field of endeavor, Iordanidis teaches:
and each of the processing modules is configured such that the step of switching control is performed after… (Iordanidis; Fig. 7 Single Pole Double Throw Switch 149, i.e., the switch is actuated by the normal/emergency control enable 174 signal in order to switch between the primary EMA (electro-mechanical actuator) controller 145 and the secondary EMA controller 146)
Examiner interprets the SPDT (single pole double throw) switch technique of Iordanidis to be compatible with the control system of Trotter, where the SPDT switch can be switched from primary to secondary, or secondary to primary, EMACs (Electro-Mechanical Actuator Controllers) via a signal from 
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear control system of Trotter by the SPDT controller switch technique of Iordanidis in order to arrange the controllers for redundancy and/or fault tolerance (Iordanidis; col. 1 lines 40-42).
Re. claim 12, the combination of Trotter and Iordanidis teaches the control system according to claim 1.  Yet, the combination of Trotter and Iordanidis does not explicitly teach:
			An aircraft…, and a retractable landing gear assembly.
However, in the same field of endeavor, Reynes teaches:
An aircraft…, and a retractable landing gear assembly (Reynes; abstract, i.e., The invention concerns a system for maneuvering an aircraft landing gear mounted in a landing gear box… The invention also concerns an aircraft comprising such a system).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the control system of Trotter and Iordanidis by the aircraft retractable landing gear of Reynes in order to maintain the aerodynamic profile of the aircraft (Reynes; col. 1 lines 38-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667